Citation Nr: 0518346	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  04-13 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for post-meniscectomy right knee disability.

2.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the right knee.

3.  Entitlement to an initial compensable rating for post-
operative scarring of the right knee.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted service connection 
for the residuals of a right knee injury and meniscectomy and 
assigned initial ratings thereto.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran underwent meniscectomy of the right knee and 
experiences symptoms such as pain and swelling in the knee.

3.  There is x-ray evidence of degenerative joint disease of 
the right knee.

4.  The veteran's right knee has flexion to 110 degrees and 
lacks 5 to 10 degrees of full extension.

5.  The veteran's loss of motion in his right knee is due to 
arthritis and chronic capsulitis as opposed to pain.

6.  The veteran has a small surgical scar on his right knee 
that is nontender with no signs of breakdown or underlying 
tissue damage and no limitation of function.




CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 10 percent for post-
meniscectomy residuals of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71, 
4.71a, Diagnostic Code 5259 (2004).

2. Criteria for a rating higher than 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010-5261 
(2004).

3.  Criteria for a compensable rating for post-operative 
scarring of the right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic 
Code 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran aggravated a right knee injury during his period 
of service and underwent meniscectomy prior to his 1968 
discharge.  Entitlement to service connection for the various 
residuals of his right knee injury and meniscectomy was 
granted based on the veteran's December 2000 application for 
VA benefits.  The veteran asserts that higher ratings should 
be assigned because he can no longer jog, bike or play 
tennis.  He is a practicing ophthalmologist who does not 
require the use of any medical aids to ambulate, but avers 
that he has difficulty descending stairs and experiences 
swelling in the right knee after moderate use as well as 
significant pain in the knee at night.  The veteran recently 
advised that he experienced some instability in the knee.

A report from a private physician dated in November 2000 
shows that the veteran complained of discomfort along the 
medial joint line of the right knee and advised that he had 
stopped jogging and playing tennis because of right knee 
pain.  Some tenderness was noted along the medial joint line 
as well as swelling in the right knee and a small incision 
along the anteriomedial aspect of the knee.  The veteran 
lacked 5 to 10 degrees of full extension.  X-rays confirmed 
the diagnosis of tricompartmental degenerative arthritis, 
post-meniscectomy.  The physician's recommendation was to 
restrict activities as the veteran did not want to pursue any 
type of injection therapy.

In May 2001, the veteran advised that he did not participate 
in any treatment with a VA medical facility.  Private 
treatment notes submitted include one reference to aching in 
the right leg.  There is no suggestion of limitation of 
functioning due to scarring and/or pain in the right knee in 
the treatment notes.

Upon VA examination in February 2004, the veteran complained 
of pain in the right knee nightly and when descending stairs.  
He advised that he was a practicing ophthalmologist and had 
no difficulties performing activities of daily living.  The 
veteran had 70 percent of normal squatting ability, flexion 
in the right knee to 110 degrees and extension to 0 degrees; 
he had sub-patellar crepitus on patellar grinding with pain.  
There was no instability of the right knee found and no 
fluid; the right quadriceps had 1 inch of atrophy.  The 
veteran's surgical scar was found to be normal and was 
described as asymptomatic, soft, movable, and nontender with 
no signs of breakdown.  X-rays showed moderate degenerative 
changes of the right knee and the examiner opined that the 
veteran had contracture of the right knee with decreased 
range of motion most likely due to arthritis and chronic 
capsulitis as opposed to pain.  A diagnosis of degenerative 
arthritis with chronic capsulitis and chondromalacia patella 
was rendered.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's right knee disability has been evaluated on the 
basis of three separate areas of symptomatology.  Evaluation 
of the same manifestation under different diagnoses, a 
practice known as "pyramiding," is to be avoided.  See 
38 C.F.R. § 4.14.  The evidence clearly shows that the 
veteran's symptomatology is not duplicative or overlapping 
and, as such, separate ratings are appropriate.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).

Post-meniscectomy symptoms such as swelling and 
chondromalacia are evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5259, for a symptomatic post-
cartilage removal.  This is the highest schedular rating 
available for simply being symptomatic following a 
meniscectomy.  Accordingly, a higher rating for this 
disability must be denied on a schedular basis.

The veteran's right knee disability is also evaluated as 10 
percent disabling under Diagnostic Code 5010, also found at 
38 C.F.R. § 4.71a, as there is x-ray evidence of degenerative 
arthritis.  Diagnostic Code 5010 is considered when a veteran 
has traumatic arthritis and this diagnostic code directs the 
use of rating criteria found at Diagnostic Code 5003.  
Specifically, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 allows for assignment of a 
noncompensable evaluation when there is evidence of flexion 
limited to 60 degrees and assignment of a 10 percent rating 
when there is evidence of flexion limited to 45 degrees.  
Diagnostic Code 5261 allows for assignment of a 
noncompensable evaluation when there is evidence of extension 
limited to 5 degrees and assignment of a 10 percent rating 
when there is evidence of extension limited to 10 degrees.  
38 C.F.R. §§  4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The United States Court 
of Appeals for Veterans Claims (Court) interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, and in accordance with 38 C.F.R. § 4.59, which 
requires consideration of painful motion with any form of 
arthritis, the veteran's reports of pain, swelling and excess 
fatigability have been considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.

The records from a private physician show that the veteran 
lacks extension of 5 to 10 degrees in the right knee, but the 
more recent VA examination report shows that he maintains a 
full range of extension with flexion limited to 110 degrees.  
Looking at the evidence in the light most favorable to the 
veteran, the Board finds that a 10 percent evaluation may be 
assigned under Diagnostic Code 5261 for extension to 10 
degrees and a noncompensable evaluation is assigned under 
Diagnostic Code 5260 for flexion well above the compensable 
level of limitation.  Although the veteran has complaints of 
pain in the knee, the evidence shows that his limitation of 
motion is due to diagnosed disabilities and not just due to 
pain.  As such, the 10 percent evaluation assigned for 
limited motion is the highest possible rating for that 
particular symptom on a schedular basis.

As set out above, a compensable rating based on limitation of 
motion may not be combined with a general evaluation under 
Diagnostic Code 5003 based on x-ray evidence of arthritis.  
Accordingly, even though the RO assigned the general rating 
of 10 percent under Diagnostic Code 5003 and the Board here 
finds that a 10 percent evaluation under Diagnostic Code 5261 
is appropriate, a rating higher than 10 percent cannot be 
assigned for the arthritic manifestation of limited motion.  
Therefore, an evaluation higher than 10 percent for 
degenerative joint disease of the right knee must be denied 
on a schedular basis.

The Board also reviewed all other schedular criteria to 
determine if higher evaluations under different diagnostic 
codes may be assigned for the veteran's complaints of 
limitation, pain and possible instability of the right knee.  
Because there is no evidence of ankylosis nor any objective 
medical evidence of recurrent subluxation, instability or 
frequent episodes of locking, pain and/or effusion into the 
joint, neither additional nor higher schedular ratings may be 
assigned under Diagnostic Codes 5256, 5257, or 5258.  
Additionally, there is no evidence of malunion of the tibia 
and fibula so as to warrant a rating under Diagnostic Code 
5262, or of genu recurvatum so as to warrant a rating under 
Diagnostic Code 5263.

The veteran's surgical scar has been rated under Diagnostic 
Code 7805.  The Board notes that the rating criteria for the 
skin, including disability due to scars, were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590 (July 31, 
2002).  The veteran was provided both the old and the new 
rating criteria for scars in the statement of the case.  
Diagnostic Code 7805 is essentially unchanged.  For a 
compensable rating to be assigned under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, there must be evidence of limited 
functioning due to scarring.  As such, the Board finds that 
the veteran's surgical scar on the right knee is properly 
evaluated as noncompensable under Diagnostic Code 7805 
because it is not shown to limit activities.  

Furthermore, because the scar is described as small and 
nontender with no signs of breakdown and no evidence of 
underlying tissue damage, a compensable evaluation is not 
available under either the current or former Diagnostic Code 
7804 either.  As such, a compensable evaluation for scarring 
of the right knee must be denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected right knee disabilities and 
he has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in finding exceptional factors in this case.  
The veteran has not required frequent periods of 
hospitalization for his right knee disabilities and his 
medical records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  

The Board does not doubt that limitation caused by pain and 
fatigue in one's knee has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  The evidence of record clearly shows that 
the veteran is a practicing ophthalmologist without any 
limitation of activities of daily living and there are no 
complaints of the veteran's various right knee disabilities 
even limiting his ability to perform his employment duties.  
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Consequently, the Board finds 
that the evaluations currently assigned adequately reflect 
the clinically established impairments experienced by the 
veteran and higher ratings are not available on an extra-
schedular basis.  Additionally, there is no evidence to 
support the assignment of staged ratings.

Veterans Claims Assistance Act

The Board has considered the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)) which includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and redefines VA's duty 
to assist a claimant in claims development.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claims here on appeal has proceeded in 
accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VCAA notice was given 
in June 2001, which is prior to the initial AOJ decision of 
February 2002.  Thus, it was sent to the veteran before the 
adverse decision by the RO, as required by Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).


VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in June 2001.  Additionally, 38 C.F.R. § 3.159 
was set out verbatim in an February 2004 Statement of the 
Case.  The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. § 5103 in that he was clearly notified of the 
evidence necessary to substantiate his claims and the 
responsibilities of VA and the veteran in obtaining evidence.  
The June 2001 letter stated that (1) the evidence needed to 
substantiate the veteran's claims was, among other things, 
evidence that the veteran currently had a disability as a 
result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency, and (4) the 
veteran should advise VA of any additional information or 
evidence that he would like VA to obtain.  

The Board notes that VA does not have an obligation to 
provide additional Section 5103(a) notice concerning issues 
raised in a notice of disagreement if original notice was 
given.  See VA General Counsel Opinion, VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The Statement of the Case in this appeal 
clearly set forth the criteria for evaluating the downstream 
issues appealed.  Thus, under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied notwithstanding the fact that the original notice 
did not specifically set out the evidence needed to 
substantiate claims for higher initial ratings.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him a physical examination, 
and seeking a medical opinion as to the severity of his right 
knee disabilities.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran was afforded an opportunity to 
testify before an RO hearing officer and/or the Board, but 
declined to do so.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

A rating higher than 10 percent for post-meniscectomy right 
knee disability is denied.

A rating higher than 10 percent for degenerative joint 
disease of the right knee is denied.

A compensable rating for post-operative scarring of the right 
knee is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


